DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

A method for manufacturing a designed three dimensional prosthesis using a silicone 3D printer, wherein the method comprises the steps of: obtaining a three-dimensional contour of an anatomical structure of a person, wherein the three-dimensional contour is generated using a 3D imaging data; obtaining a first Young’s modulus of elasticity specific to the anatomical structure of the person; obtaining a first weight of the anatomical structure of the person; characterized in that, determining a dimension of the designed three dimensional prosthesis, wherein an external contour of the designed three dimensional prosthesis matches the generated three- dimensional contour of the anatomical structure of the person and a three dimensional internal architecture is incorporated comprising of a plurality of void spaces separated by a plurality of internal walls wherein the three dimensional internal architecture is selected to match the first Young’s modulus of elasticity specific to the anatomical structure of the person by (a) selecting a void size; a void shape; and an internal wall thickness for the plurality of void spaces or (b) determining a category of three dimensional internal architecture based on at least one of the first weight of an anatomical structure and the first Young’s modulus of elasticity for the anatomical structure; dispensing a homogenized biocompatible mixture layer by layer using the 3D printer to print the designed three dimensional prosthesis, wherein the homogenized biocompatible mixture is deposited according to the determined dimension of the designed three dimensional prosthesis; and determining at least one void space to be filled with a filler material from the plurality of void spaces is novel over prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        January 26, 2022